department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number info release date conex-111690-09 uil the honorable thomas r carper united_states senate washington dc dear senator carper am responding to your letter dated date asking that we provide direction on how we plan to interpret section of the american_recovery_and_reinvestment_act_of_2009 arra this section provides an additional deduction for state or local sales or excise_tax imposed on the purchase of a qualified motor_vehicle we try to provide timely guidance on new legislation that affects taxpayers we understand that this guidance is necessary for taxpayers to take full advantage of tax benefits congress intended as reflected in the colloquy you attached to your letter section is intended to encourage americans to purchase new automobiles and thus stimulate the american automotive industry j assure you that we are working diligently to provide guidance on all arra provisions that require it ifyou have any questions please call me or at sincerely jofn p moriarty chief branch income_tax accounting department of the treasury internal_revenue_service washington d c orice of chief_counsel date the honorable jeanne shaheen united_states senate washington dc conex-111690-09 uil dear senator shaheen lam responding to your letter dated date asking that we provide direction on how we plan to intarpret section of the american_recovery_and_reinvestment_act_of_2009 arra this section provides an additional deduction for state or local sales or excise_tax imposed on the purchase of a qualified motor_vehicle we try to provide timely guidance on new legislation that affects taxpayers we understand that this guidance is necessary for taxpayers to take full advantage of tax benefits congress intended as reflected in the colloquy you attached to your letter section is intended to encourage americans to purchase new automobiles and thus stimulate the american automotive industry j assure you that we are working diligently to provide guidance on all arra provisions that require it if you have any questions please call me or at sincerely john p moriarty chief branch income_tax accounting
